NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted February 25, 2013*
                                    Decided February 27, 2013

                                              Before

                                 RICHARD A. POSNER, Circuit Judge

                                     ANN CLAIRE WILLIAMS, Circuit Judge                

                                 DIANE S. SYKES, Circuit Judge

No. 12‐2196

ERICA MOSBY,                                         Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                     Eastern Division. 
       v.
                                                     No. 10 C 8299
LIBERTY MUTUAL INSURANCE CO.,
     Defendant‐Appellee.                             Rebecca R. Pallmeyer,
                                                     Judge.

                                            O R D E R

       Erica Mosby, an African‐American woman, appeals the dismissal of her suit against
Liberty Mutual Insurance Company, her former employer, claiming race and sex


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐2196                                                                           Page 2

discrimination and retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e‐2(a)(1), 2000e‐3(a), and 42 U.S.C. § 1981. The district court struck Mosby’s
complaint for presenting “nothing but conclusions,” and granted her leave to file an
amended complaint, identifying for her several potentially cognizable claims and directing
her to present those claims in brief, numbered paragraphs. When Mosby did not amend her
complaint but instead filed a series of frivolous motions, the district court dismissed the
case. The court also denied Mosby’s motion to vacate the judgment under Federal Rule of
Civil Procedure 60(b).

       In her brief Mosby does not develop an argument challenging the merits of district
court’s order, and instead asserts generally that the court erred by dismissing her lawsuit.
We construe pro se filings liberally, but even a pro se brief must contain more than a
general assertion of error. Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). A brief
must contain “contentions and the reasons for them, with citations to the authorities and
parts of the record on which the appellant relies,” FED. R. APP. P. 28(a)(9), and failure to
comply with the rule will result in dismissal, Anderson, 241 F.3d at 545–46. Mosby has not
explained why she thinks the district court’s judgment is wrong and so her appeal is

                                                                                 DISMISSED.